DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes a phrase that can be implied, i.e. “The present invention relates to” and “The invention also relates to”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Page 28, paragraph [0101] recites “component f), the solvent” but should instead recite .
Appropriate correction is required.
Claim Objections
Claims 1, 2, 36-38, 45, 47-49, and 60 are objected to because of the following informalities: Claims 1 and 2 recite in their respective line 7 “and further”, in their respective line 9 “further”, in their respective lines 10-11 “and further still”, in their respective line 12 “photo initiator” which is missing the hyphen, and in their respective lines 13-14 “and further” which should all be omitted. Claims 36-38 recite “cross-linker” but should instead recite “crosslinker”. Claim 45 recites “(364.4 nm)”, “(404.4 nm)”, and “g-line(435.8 nm)”, the parentheses should be omitted and a space inserted between ‘g-line’ and ‘435.8 nm. Claims 47 and 48 recite “said radical photo-initiator component b), said radical photo-initiator,” which is redundant. The Examiner suggests removing the second occurrence. Claim 47 also recite in line 5 “acylphosphine” but should instead recite “arylacyl-phosphine”. Claim 48 also recites in line 3 “photoinitiator” but should instead recite “photo-initiator”. Claim 48 further recites “Rif are independently”, however, there is only one Rif in structure (9). Claim 48 also recites “a having structure (9a)”, the word ‘having’ should be omitted. Claim 48 further recites “an aryl having structures (9b)” but should instead recite “structure (9b)”. Claim 49 recites “hydroxyl (OH), alkyloxy (OR wherein R is a linear or branched alkyl substituent with 1 to about 18 carbon atoms), cyano (CN), aminocarbonylalkyl (NHCOR), succimido (C4H4NO2), sulfonic (SO3H), alkyl sulfonate (O-SO2-R) and alkyl sulfone (SO2R), and further wherein R is a linear or branched alkyl substituent with 1 to about 18 carbon atoms” in Claim 60 recites “used in step a)” but should instead recite “used in step a’)”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 22, 23, 33, 36-39, 43, 45, 47-49, 52-58, and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1, 2, 22, 36-39, 43, and 60 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The amounts of the repeating units, radiation wavelength, crosslinker to photo-initiator ratio, crosslinker to polymer ratio, crosslinker alone, temperature, and minutes are all rendered indefinite by the term “about”.
Claims 23, 33, 45, 47-49, and 52-58 are rejected because they depend from rejected base claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 36 recites “the weight ratio…from about 0.71 to about 1.2” which is the same range as recited in claim 1 and thus fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 22, 23, 36-39, 45, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2013/0337381) in view of Kawai et al. (U.S. 4,591,626).
Chen et al. teaches a negative working photosensitive photoresist composition comprising at least one polymer comprising a structure of the following formula (1) [0010]: 

    PNG
    media_image1.png
    166
    440
    media_image1.png
    Greyscale
[0010] R1-R5 is independently H, F or CH3, R6 is selected from a group consisting of a substituted aryl, unsubstituted aryl, substituted heteroaryl group and substituted heteroaryl group, R7 is a substituted or unsubstituted benzyl group, R8 is a linear or branched C2-C10 hydroxy alkyl group or a C2-C10 hydroxy alkyl acrylate and R9 is an acid cleavable group, v=10-40 mole %, w=0-35 mole %, x=0-60 mole %, y=10-60 mole % and z=0-45 mole %; one or more free radical initiators activated by actinic radiation, one or more crosslinkable acrylated monomers (crosslinkers) capable of undergoing free radical crosslinking wherein the acrylate functionality is greater than 1, and a solvent [0010] (claims 1 and 2) such that w and z can both be 0 mole% and the amounts of the other repeat units overlap with that of instant claims 1, 2, and 22. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976). Chen et al. also 

    PNG
    media_image2.png
    249
    346
    media_image2.png
    Greyscale
[0060] which is equivalent to a polymer containing repeat units of structures (1), (3), and (2) respectively of instant claims 1 and 2 when R1 is H, R2 and R3 are CH3, and R5 is a C1 alkyl moiety. Chen et al. further teaches the polymer may further comprise other comonomeric units and may be present at 0-30 mole % [0021] but does not teach a repeat unit of structure (4) of instant claims 1 and 2.
	However, Kawai et al. teaches a polymer obtained by polymerizing tricyclo[5.2.1.02,6 ]deca-8-yl acrylate or methacrylate in an amount of 100-5% by weight with one or more copolymerizable unsaturated monomers in an amount of 0 to 95% by weight is excellent in transparency, moisture resistance, and heat resistance and is suitable as a material for optical elements [abstract] which is equivalent to repeat unit of structure (4) of instant clams 1 and 2 when R4 is H or CH3. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer of Chen et al. to additionally include 2,6 ]deca-8-yl acrylate or methacrylate in order to achieve excellent transparency, moisture resistance, and heat resistance. Chen et al. also teaches a specific free radical initiator is Irgacure 819 [0064] and can be seen used in amounts ranging from 0.81 to 1.80 g [0065-0073] which is equivalent to a radical photo-initiator component of instant claims 1, 2, and 45, specifically a di(arylacyl)-phosphine oxide of instant claim 47, more specifically structure (9) of instant claim 48 when Ria, Ric, and Rie are C1 alkyl, Rib and Rid are H, Rig is represented by structure (9b) when Riab-Rieb are H, and Rif is represented by structure (9a) when Riaa, Rica, and Riea are C1 alkyl, and Riba and Rida are H. Chen et al. further teaches specific examples of the one or more crosslinkable acrylated monomers (crosslinkers) include SR-268 tetraethylene glycol diacrylate, SR-9003B propoxylated neopentyl glycol diacrylate, and SR-492 propoxylated trimethylolpropoane triacrylate [0064] which are equivalent to crosslinkers of structures (6), (5), and (7) respectively of instant claims 1, 2, and 23 when R6, R7, and R8 are H, and R9 is a C2 alkyl. Chen et al. also teaches in Composition Example 5, 33.90 g of the polymer prepared from Polymer Example 5, above, was admixed with 29.25 g of propylene glycol monomethyl ether acetate, 6.78 g of SR268, 20.34 g of DHDMA and 6.78 g of SR-454. After rolling overnight, 1.70 g of Irgacure 907 and 0.85 g of Irgacure 819 were admixed. 0.24 g of Megafac R08 (surfactant) and 0.17 g Lignostab 1198 inhibitor were admixed [0068] such that the weight ratio of the crosslinker over the radical photo-initiator is within the claimed ranges of instant claims 1, 2, 38, and 39 and the weight ratio of the crosslinker to the polymer is within the claimed ranges of instant claims 1, 2, 36, and 37 when replaced with the above modified polymer, DHDMA is replaced with SR-492, and SR-454 is replaced with SR-9003B which would meet the claim 39. Lignostab 1198 inhibitor is equivalent to a nitroxide radical inhibitor having a structure (16) of instant claim 49 when Ri are individually methyl. The composition of Chen et al. does not require any additional components than those recited above, therefore, it is free of the components listed in claim 1 and meets the “consisting essentially of” language of claim 2.
Claims 33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2013/0337381) in view of Kawai et al. (U.S. 4,591,626) as applied to claim 1 above, and further in view of Kimura et al. (JP02105155). Translation attached.
	With regard to claims 33 and 43, Chen in view of Kawai teach a negative-working photosensitive photoresist composition comprising one or more crosslinkable acrylated monomer (crosslinker) but does not teach a structure (8).
	However, Kimura et al. teaches a photosensitive resin composition comprising a base polymer (A), a copolymerizable monomer (B), and a photopolymerization initiator (C) wherein (B) is represented by the following general formula [page 3]:

    PNG
    media_image3.png
    82
    428
    media_image3.png
    Greyscale
[page 3] wherein Y is the same or different 
    PNG
    media_image4.png
    100
    292
    media_image4.png
    Greyscale
, and m +n = 0 [page 3] which is equivalent to a crosslinker of structure (8) of instant claim 33 when R10 is H or methyl. Kimura et al. also teaches the photosensitive resin composition is capable of .
Claims 52-56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2013/0337381) in view of Kawai et al. (U.S. 4,591,626) as applied to claim 1 above, and further in view of Tsubaki (U.S. 2012/0088194) and Sakaguchi et al. (U.S. 5,340,686).
With regard to claims 52-56 and 58, Chen in view of Kawai teach a negative-working photosensitive photoresist composition but do not teach a dissolution promoter, specifically a compound comprising a carboxylic acid group or those of structures (18) to (30).
However, Tsubaki teaches a resist composition which may comprise compounds which can promote dissolution in developers, examples include cholic acid (claim 53), and phenol compounds which are 1,000 or below in molecular weight such as those disclosed in JP-A-4-122938, JP-A-2-28531, U.S. Pat. No. 4,916,210 and European 

    PNG
    media_image5.png
    197
    308
    media_image5.png
    Greyscale
[Sakaguchi col 6] wherein r is 1, A is a hydroxyl group, b is 0, R5 and R6 are lower alkyl groups, a and c are 0, and R4 is a lower alkyl group [Sakaguchi col 7 lines 23-48] which is equivalent to a dissolution promoter comprising multiple phenol groups of instant claims 52 and 54, specifically compound (18) of instant claim 55, more specifically compound (18a) of instant claim 56, even more specifically compound (18b) of instant claim 58. It should be noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer of Chen et al. to additionally include a compound which promotes dissolution in the developer such as those described in Tsubaki and Sakaguchi through routine experimentation in the resist art.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2013/0337381) in view of Kawai et al. (U.S. 4,591,626) as applied to claim 1 above, and further in view of Ozaki et al. (U.S. 5,456,995).

However, Ozaki et al. teaches a resist composition comprising a photosensitive 1,2-quinone diazide compound [abstract] preferably the following compounds:

    PNG
    media_image6.png
    503
    271
    media_image6.png
    Greyscale
[col 3 lines 25-45] which are equivalent to compound (19) when Rp2-Rp5 are hydrogen or alkyl moieties. Ozaki et al. also teaches the compounds provide a good balance of sensitivity, resolving power and heat resistance [abstract]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer of .
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. 2013/0337381) in view of Kawai et al. (U.S. 4,591,626) as applied to claim 1 above, and further in view of Irie et al. (U.S. 2018/0259850).
With regard to claim 60, Chen in view of Kawai teaches in Composition Example 5, the composition was filtered and spin coated on a silicon wafer and dried on a hot plate for 6 min at 140°C. The dried coating was measured to be 50 microns thick. The photoresist coating was exposed at 600 mJ/cm2. The exposed coating was developed on a spin coater using 0.26 N tetramethylammonium hydroxide [0068] but does not teach a second coating and subsequent baking.
However, Irie et al. teaches a method of forming cured films when it is difficult to form a photosensitive layer having a desired film thickness by single coating, the photosensitive layer may be formed by coating a plurality of times of two or more times. The photosensitive layer is preferably subjected to prebaking. The prebaking conditions may vary depending on the type of each component in the photosensitive composition, the mixing ratio, the film thickness of the coating, and the like. Usually the conditions may involve a temperature of 70 to 170°C, and preferably 80 to 150°C for a time period of about 2 to 60 minutes. When coating is performed a plurality of times, the photosensitive layer may be subjected to prebaking after coating a plurality of times, or may be subjected to prebaking after coating each time [0128-0129]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722